Exhibit 10.5

CONFORMED COPY

WebMD Health Corp.

111 Eighth Avenue

New York, NY 10011

As of May 7, 2013

Anthony Vuolo

c/o WebMD Health Corp.

111 Eighth Avenue

New York, NY 10011

Dear Tony,

This letter confirms the terms of your continued employment with WebMD Health
Corp. (the “Company” or “WebMD”) and amends your employment agreement with WebMD
Health Corp dated as of July 14, 2005, as amended (the “Employment Agreement”).
Terms defined herein without definition shall have the meanings specified in the
Employment Agreement. The applicable provisions of the Employment Agreement are
amended, effective as of the date hereof (the “Effective Date”), as follows:

1. Title. Effective May 7, 2013, you shall serve in the position of Senior Vice
President and you shall report to the CEO or such other senior executive officer
designated by CEO. Your responsibilities shall include such strategic projects
as may be reasonably assigned by the Chairman or CEO of the Company.

2. Salary. As of the Effective Date, the Base Salary shall be $400,000.

3. Bonuses. (a) Your aggregate bonus for serving as Chief Financial Officer for
the year ended December 31, 2012 (the “2012 Bonus”) ($450,000) was structured
and payable as follows: (A) $90,000 of the 2012 Bonus was paid in March 2013,
and (B) subject to and in accordance with the terms of the Company’s
Supplemental Bonus Plan and Section 5 below, an amount equal to $360,000 was be
contributed into the Supplemental Bonus Trust. In addition, you were paid an
additional bonus of $250,000 for services as Interim CEO.

(b) You will be eligible for an annual bonus for the year ended December 31,
2013, the target of which will be 100% of your base salary with the opportunity
to earn a total bonus of up to 150% of your target bonus (i.e., $600,000) (the
“2013 Bonus”), as follows:

(i) Up to $300,000 will be payable based upon achievement of the 2013 revenue
and earnings targets approved by the Compensation Committee.



--------------------------------------------------------------------------------

(ii) Up to $300,000 will be payable in the sole discretion of the Compensation
Committee or its designee. Any 2013 Bonus will be paid at the time that bonuses
are paid to other executives of the Company for the year ended December 31,
2013, but no later than April 15, 2014 (to the extent applicable, such amount to
be paid into the Supplemental Bonus Trust), so long as you are employed on such
date, except as set forth in Section 5.

(c) For fiscal years subsequent to the year ending December 31, 2013, you will
be eligible for an annual bonus, the target of which will be 100% of your base
salary, but which amount will be determined in the sole discretion of the
Compensation Committee or its designee, so long as you are employed on the
payment date (subject to Section 5.3 of the Employment Agreement).

(d) The determination as to whether the financial goals in Section 3(b)(i) have
been met and the amount of the bonus, if any, payable under Section 3(b)(ii)
will be determined in the sole discretion of the Compensation Committee or its
designee. Reasonable adjustments shall be made by the Compensation Committee to
the goals in its discretion to reflect the effect of acquisitions/divestitures
and any other circumstances. The financial goals in Section 3(b)(i) will be the
same goals established for other executives of the Company.

4. New Option. On May 8, 2013, you were granted a nonqualified option (the “New
Options”) to purchase 50,000 shares of the Company’s common stock under the
WebMD Health Corp. Amended and Restated 2005 Long Term Incentive Plan (the
“Equity Plan”). The per share exercise price is equal to the closing price of
the Company’s common stock on the date of grant and the New Options vest subject
to your continued employment on the applicable vesting dates in equal annual
installments of 50% commencing on the first anniversary of the date of grant
(full vesting on the second anniversary of May 8, 2013); provided that in the
event of a termination of your employment by the Company (or its successor)
without Cause or by you for Good Reason following a Change of Control (as
defined below), the New Options, to the extent unvested, shall remain
outstanding until the second vesting date and the 90-day post-termination
exercise period shall commence on such date. The New Options will have a term of
ten years, subject to earlier termination in the event of termination of
employment in accordance with the Equity Plan. The New Options will be evidenced
by the Company’s form of option agreement.

5. Termination of Employment.

(a) If (i) you resign at any time after six months from the Effective Date after
serving as Senior Vice President, (ii) your employment is terminated by the
Company for any reason other than for Cause or (iii) you terminate your
employment for Good Reason (which, for the sake of clarity, does not include
serving as Senior Vice President), (iv) your employment terminates as a result
of death or disability, or (v) you terminate your employment at any time
following the consummation of a Change of Control (which for all purposes of the
Employment Agreement and all of your award agreements entered into prior to or
on or after the date herefof shall be as defined in the Equity Plan) (each such
event in subsections (i)-(v) above being a “Qualifying

 

2



--------------------------------------------------------------------------------

Termination”), you will be entitled to receive the payments and benefits set
forth in Section 5.3(a) of the Employment Agreement with the following
modifications (subject to your written acknowledgement as provided in
Section 5.4):

 

  (i) The Base Salary for purposes of Section 5.3(a)(i) shall be $450,000;

 

  (ii) The Prior Bonus Payment shall be deemed to equal the greater of (i) bonus
payments applicable for the last full year in which you served as CFO (including
any award under Supplemental Bonus Plan) but excluding the $250,000 bonus for
service as Interim CEO and (ii) the bonus for the year prior to the year of
termination; and

 

  (iii) You shall also be entitled to any unpaid amounts that have been
contributed to the Supplemental Bonus Trust, payable within thirty (30) days of
such termination.

(b) Notwithstanding the terms of the Employment Agreement or any of your
outstanding award agreements, in the event of a Qualifying Termination, all
options and restricted stock granted to you by the Company prior to the
Effective Date (excluding the New Options) shall be treated in the same manner
and you shall receive the same benefits as if your employment was terminated by
the Company without Cause following a Change of Control (ie, the applicable
vestings of the restricted stock shall accelerate upon the termination and the
options shall remain in effect and continue to vest through the applicable
vestings outstanding at the time of termination).

***

Except as modified by the terms of this Amendment, the terms of the Employment
Agreement (including, without limitation, Section 6 thereof) and all your equity
award agreements remain in effect. All references to the Employment Agreement
will be references to the Employment Agreement as amended herein. Please
acknowledge your agreement to the terms of this letter amendment (which
includes, without limitation, that nothing herein gives rise to any event that
constitutes “Good Reason” for purposes of the Employment Agreement or any other
purpose), by signing and returning a copy to me.

 

Sincerely, /s/ Douglas W. Wamsley Douglas W. Wamsley Executive Vice President

 

Agreed to and Accepted by: /s/ Anthony Vuolo Anthony Vuolo

 

3